Case: 21-50543     Document: 00516278454         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 13, 2022
                                  No. 21-50543                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tanner Lance King,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-330-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Tanner Lance King pleaded guilty to possessing 50 grams or more of
   actual methamphetamine with the intent to distribute. King was not given a
   reduction under U.S.S.G. § 3E1.1 for acceptance of responsibility because he
   was repeatedly found with contraband while in detention. As a result, his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50543      Document: 00516278454          Page: 2    Date Filed: 04/13/2022




                                    No. 21-50543


   guidelines range was 210 to 262 months of imprisonment. He was sentenced
   within that range to 262 months of imprisonment. He argues that the district
   court erred by denying him a reduction for acceptance of responsibility. He
   also argues that his 262-month sentence is substantively unreasonable.
          There is no dispute that King truthfully admitted his criminal drug
   conduct and pleaded guilty; the issue is whether the district court reversibly
   erred by determining that King was not entitled to a reduction for acceptance
   of responsibility based on his post-plea conduct while in custody.          A
   defendant is not entitled to a reduction for acceptance of responsibility
   merely because he truthfully admits his criminal conduct and pleads guilty.
   See United States v. Hinojosa-Almance, 977 F.3d 407, 410 (5th Cir. 2020).
   Evidence of a defendant’s acceptance of responsibility may be outweighed by
   conduct inconsistent with such a claim of responsibility. § 3E1.1, comment.
   (n.3). In determining whether a reduction under § 3E1.1(a) applies, the
   district court may consider the defendant’s “voluntary termination or
   withdrawal from criminal conduct or associations.” § 3E1.1, comment.
   (n.1(b)); cf. United States v. Watkins, 911 F.2d 983, 985 (5th Cir.1990).
          “A district court’s refusal to reduce a sentence for acceptance of
   responsibility is reviewed under a standard even more deferential than a pure
   clearly erroneous standard.” United States v. Najera, 915 F.3d 997, 1002 (5th
   Cir. 2019) (internal quotation marks and citation omitted). We will not
   reverse the district court’s decision to deny a reduction for acceptance of
   responsibility unless the decision is “without foundation.” United States v.
   Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008).
          The record in this case does not demonstrate that the district court’s
   decision to deny a § 3E1.1 reduction—based on King’s possession of
   contraband on two separate occasions—was “without foundation.” Id.; see
   Watkins, 911 F.2d at 985; § 3E1.1, comment. (n.1(B)). Accordingly, the




                                          2
Case: 21-50543       Document: 00516278454          Page: 3   Date Filed: 04/13/2022




                                     No. 21-50543


   district court did not reversibly err by denying King an adjustment under §
   3E1.1.
            King also argues that his 262-month sentence is greater than necessary
   to achieve the sentencing goals of 18 U.S.C. § 3553(a) and fails to adequately
   account for his personal history of substance abuse. Because King has
   preserved his challenge to the substantive reasonableness of his sentence, see
   Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-77 (2020), we review
   the issue under a deferential abuse-of-discretion standard, Gall v. United
   States, 552 U.S. 38, 46-47, 49-51 (2007). The district court sentenced King
   within guidelines range, so the sentence is entitled to a rebuttable
   presumption of reasonableness on appeal. See United States v. Rashad, 687
   F.3d 637, 644 (5th Cir. 2012).
            King has not rebutted that presumption. He has not shown that his
   sentence fails to account for a factor that should receive significant weight,
   gives significant weight to an irrelevant or improper factor, or represents a
   clear error of judgment in balancing sentencing factors. See United States v.
   Cooks, 589 F.3d 173, 186 (5th Cir. 2009). The district court made an
   individualized assessment based on the facts of King’s case, including his
   struggle with addiction, and the § 3553(a) factors, and provided lengthy
   reasons for imposing the chosen sentence. Even if we reasonably could
   conclude that a different sentence was proper, the district court’s well-
   supported sentencing decision is entitled to deference, and we will not
   reweigh the § 3553(a) factors. See Gall, 552 U.S. at 50-51.
            The judgment is AFFIRMED.




                                           3